               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

LISA WALTERS, an individual;                )
SECOND AMENDMENT                            )
FOUNDATION; and                             )
FIREARMS POLICY COALITION,                  )
INC.,                                       )
                                            )
      Plaintiffs,                           )
                                            )
v.                                          )    Case No. 1:20-cv-01624-SCJ
                                            )
BRIAN KEMP, in his official capacity        )
as the Governor of Georgia; GARY            )
VOWELL, in his official capacity as         )
Commissioner of the Department of           )
Public Safety and Colonel of the Georgia    )
State Patrol; THE COUNTY OF                 )
CHEROKEE; and KEITH WOOD, in his            )
official capacity as Judge of the Probate   )
Court of Cherokee County,                   )
                                            )
      Defendants.                           )


              BRIEF IN SUPPORT OF JUDGE KEITH WOOD’S
                         MOTION TO DISMISS

      Comes now, Keith Wood, Judge of the Probate Court of Cherokee County

(hereinafter “Judge Wood”), and files this, his Brief in Support of his Motion to

Dismiss showing the Court as follows:




                                        1
                        I. STATEMENT OF THE CASE

      O.C.G.A. §16-11-129(a)(1) authorizes the judge of the probate court of each

county to issue a weapons carry license or renewal license (hereinafter a “GWL”)

upon proper application by qualified individuals. Doc. 1, ¶15. On or about March

14, 2020, Defendant Keith Wood, Judge of the Probate Court of Cherokee County,

Georgia suspended the processing of licenses for GWLs during the COVID-19

health crisis. Doc. 1, ¶28.

      On April 16, 2020, Plaintiffs filed their Complaint against Judge Wood and

other Defendants, including Cherokee County, Georgia, alleging, among other

claims, that the failure to accept, process and approve applications for a GWL during

the pending COVID-19 health crises violates Plaintiffs’ rights under the Second

Amendment to the United States Constitution. (See, Doc.1).

   As against Judge Wood, Plaintiffs seek the following remedies:

1. A declaration that the Judge’s Order and “related enforcement policies, practices

   and customs” violate Plaintiff’s Second and Fourteenth Amendment rights to

   keep and bear arms, including the right to keep and bear “loaded, operable,

   handguns, on their person….” (Doc. 1, ¶58);




                                         2
2. Injunctive relief to prohibit Judge Wood from refusing to accept and process

   GWL applications and to issue GWLs to qualified persons (or, alternatively,

   injunctive relief requiring Cherokee County to accept and process GWL

   applications and to issue GWLs to qualified persons) (Doc. 1, ¶61);

3. An award of “nominal damages” (Doc. 1, ¶62); and

4. Attorney fees.

        As demonstrated below, Plaintiffs cannot recover as to any of those claims

against Cherokee County.

                 II. ARGUMENT AND CITATION TO AUTHORITY

   A.      MOTION TO DISMISS – STANDARD OF REVIEW

           1. Subject Matter Jurisdiction

        “[A] motion to dismiss for lack of subject matter jurisdiction pursuant to Fed.

R. Civ. P. 12(b)(1) can be based upon either a facial or factual challenge to the

complaint.” McElmurray v. Consol. Gov't of Augusta-Richmond Cty., 501 F.3d

1244, 1251 (11th Cir. 2007). If the challenge is facial, the court must consider the

allegations of the complaint to be true for the purposes of ruling on the motion—

similar     to     the standard for   evaluating    a motion to dismiss under     Rule

12(b)(6). Id. The court must also view the allegations in the light most favorable to




                                           3
the non-moving party. See Kinnett v. Strayer Educ., Inc., 501 F. App'x 890, 892

(11th Cir. 2012) (“At the motion to dismiss stage, [the court] accept[s] all well-

pleaded facts as true, and construe[s] the reasonable inferences therefrom in the light

most favorable to the plaintiff.”) (citing Garfield v. NDC Health Corp., 466 F.3d

1255, 1261 (11th Cir. 2006)).

          2. Failure to State a Claim

      In evaluating a motion to dismiss under Rule 12(b)(6), the court “accept[s] the

allegations in the complaint as true and constru[es] them in the light most favorable

to the plaintiff.” Tryalor v. P’ship Title Co., LLC 491 F. App’x 988, 989 (11th Cir.

2012) “[A] plaintiff's obligation to provide the grounds of his entitlement to relief[,

however,] requires more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007) (internal punctuation omitted). See also Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (A complaint does not suffice “if it tenders naked assertions

devoid of further factual enhancement.”) (quoting Twombly, 550 U.S. at 557);

Dusek v. JPMorgan Chase & Co., 832 F. 3d 1243, 1246 (11th Cir. 2016) (“In deciding

a Rule 12(b)(6) motion to dismiss,... legal conclusions without adequate factual




                                          4
support are entitled to no assumption of truth.”) (internal punctuation and citations

omitted).

   B.       PLAINTIFFS LACK STANDING TO PURSUE THEIR CLAIMS
            AGAINST JUDGE WOOD.

        It is well-recognized that standing is a threshold question in every federal case,

determining the power of the court to entertain the suit. CAMP Legal Def. Fund,

Inc. v. City of Atlanta, 451 F.3d 1257, 1269 (11th Cir. 2006). It is equally well-

recognized that a plaintiff has standing to sue only if: (1) he has suffered an injury

in fact that is “concrete and particularized” and “actual or imminent”; (2)

a causal connection exists between the injury and the defendants' conduct; and (3) it

is likely - not merely speculative - that a favorable judicial decision will redress the

plaintiff's injury. Lujan v. Defenders of Wildlife, 504 US 555, 560-61 (1992).

The plaintiff, as the party invoking federal jurisdiction, bears the burden

of establishing these elements. Flat Creek Transportation, LLC v. Fed. Motor

Carrier Safety Admin., 923 F.3d 1295, 1300 (11th Cir. 2019).

        Because standing to sue implicates jurisdiction, a court must satisfy itself that

the plaintiff has standing before proceeding to consider the merits of her claim, no

matter how weighty or interesting. See Lewis v. Governor of Alabama, 944 F.3d




                                             5
1287, 1296 (11th Cir. 2019). Plaintiffs cannot establish standing to bring this action

against Judge Wood.

             1. Plaintiffs Have Not Suffered An Injury In Fact That Is
                “Concrete And Particularized” And “Actual Or Imminent”

      In order to establish standing, a plaintiff must establish that he has suffered an

injury-in-fact. An injury in fact must be concrete. Spokeo, Inc. v. Robins, 136 S.

Ct. 1540 (2016). “A ‘concrete’ injury … must actually exist” and must be “real”

and not “abstract”. Id.

      Thus, in order to establish standing for their claim for constitutional

violations, Plaintiffs must establish a “concrete injury” to their constitutional rights

as secured by the Second Amendment. Plaintiffs have failed to articulate any

concrete injury.

             2. Plaintiffs Still Have The Right to Possess and Use Firearms.

      O.C.G.A. §16-11-126 prohibits any person from carrying a weapon without a

valid weapons permit issued pursuant to O.C.G.A. §16-11-129. Notwithstanding

this prohibition, O.C.G.A. §16-11-137(b) prohibits a police officer from detaining

any individual solely for the purpose of inquiring about a GWL. Thus, even if

Plaintiffs are observed by a law enforcement officer carrying a firearm in public,




                                           6
arrest or prosecution for merely possessing such firearm would be unlikely, unless

such law enforcement officer has a reasonable and articulable suspicion to detain

and investigate Plaintiffs for the violation of some other criminal statute. Further,

in the unfortunate event that Plaintiffs were called upon to use a firearm in public in

self-defense, or the defense of others, O.C.G.A. §16-11-138 would afford Plaintiffs

an absolute defense to any prosecution for carrying and possessing such weapon

without a GWL.

      Because the risk of prosecution which may arise if Plaintiffs elect to carry a

weapon without a valid GWL is unlikely, Plaintiffs cannot establish standing

sufficient to allow them to proceed with their claims against Judge Wood.

             3. Judge Wood Has Not Deprived Plaintiffs of a “Fundamental
                Right” To Keep And Bear Arms.

      Arguably, the injury Plaintiffs’ allege results from Judge Woods suspension

of the issuance of GWLs is the denial of their “fundamental right” to keep and bear

arms. Doc. 1, ¶17. Such injury, however, simply does not result from Judge Wood’s

actions.

      O.C.G.A. §16-11-129 is a state permitting statute. It does not operate to grant

to any applicant the “right to bear arms.” That right is secured by the United States




                                          7
Constitution. Instead, O.C.G.A. §16-11-129 merely authorizes permit-holders to

carry a particular type of firearm (specifically, a loaded handgun) in certain locations

in which such firearms are typically prohibited.

      The United States Supreme Court has found a clear Second Amendment right

to bear arms for purposes of self-defense, particularly in the home. District of

Columbia v. Heller, 554 U.S. 570, 628, 630. The Heller Court, however, further held

that Second Amendment rights are not unlimited and recognized a list of

presumptively lawful regulatory measures. Id. at 626-627, 627 n. 26. Neither Heller

nor any other decision of the United States Supreme Court has found a federal,

constitutional right to bear arms in public.

      O.C.G.A. §16-11-129 authorizes the issuance of a permit granting to qualified

individuals the right to carry and possess loaded, operational handguns in public, a

right not secured by the United States Constitution, or any other federal statute.

Accordingly, a refusal to issue a GWL, or a decision by a probate judge to

temporarily cease issuance of a GWL, does not operate to the deprive Plaintiffs of

any constitutionally guaranteed right, including the right to bear arms.

      As Judge Wood’s decision to temporarily suspend processing and issuing of

GWLs does not operate to deprive Plaintiffs of rights under the Second Amendment,




                                           8
Plaintiffs cannot show such injury as is necessary to confer standing upon them to

maintain this action against Judge Wood.

   C.      PLAINTIFFS HAVE FAILED TO ALLEGE A DEPRIVATION OF
           A FEDERAL RIGHT.

        “By the plain terms of § 1983, … two allegations are required in order to state

a cause of action under that statute. First, the plaintiff must allege that some person

has deprived him of a federal right. Second, he must allege that the person who has

deprived him of that right acted under color of state or territorial law.” Gomez v.

Toledo, 446 U.S. 635, 640 (1980); see also, e.g., Groman v. Township of Manalapan,

47 F.3d 628, 633 (3d Cir. 1995) (“A prima facie case under § 1983 requires a plaintiff

to demonstrate: (1) a person deprived him of a federal right; and (2) the person who

deprived him of that right acted under color of state or territorial law.”).

        Plaintiff’s claims against Judge Wood arise from Judge Wood’s decision to

suspend accepting applications for and issuing GWLs. Doc 1, ¶¶58, 61. Plaintiff

has, however, failed to demonstrate a ‘federal right’ in the issuance of a GWL.

While Plaintiff does, in fact, assert that the failure to accept applications or to issue

GWLs “violate the rights of Plaintiff…guaranteed under the Second and Fourteenth

Amendments to the United States Constitution” (see, Doc. 1, ¶58) such assertion is




                                           9
devoid of any factual enhancement which would authorize relief. See Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (A complaint does not suffice “if it tenders naked

assertions devoid of further factual enhancement.”).

      State law rights are not enforceable under § 1983. See, e.g., Baker v.

McCollan, 443 U.S. 137, 146 (1979); Estelle v. Gamble, 429 U.S. 97, 106 (1976);

Voyticky v. Vill. of Timberlake, 412 F.3d 669, 678 (6th Cir. 2005) (intentional

infliction of emotional distress does not itself give rise to § 1983 constitutional

claim). Violations of state constitutional rights are not enforceable under § 1983.

See, e.g., Armstrong v. Asselin, 734 F.3d 984, 989 (9th Cir. 2013); Radvansky v.

City of Olmsted Falls, 395 F.3d 291, 314 (6th Cir. 2005) (“[A] claimed violation of

a state constitutional right is not cognizable under § 1983.”); Bookman v. Shubzda,

945 F. Supp. 999, 1009 (N.D. Tex. 1996). Instead, to state a cause of action under

42 U.S.C. §1983, a plaintiff must show that he has been deprived of rights, privileges

or immunities secured by federal Constitution or laws. Golden State Transit Corp.

v. City of Los Angeles, 493 U.S. 103, 105 (1989).

      While Plaintiffs’ right to bear arms is clearly a right secured by the Federal

Constitution, Plaintiffs have made no showing, nor have they pled anything more

than “legal conclusions without adequate factual support” that the temporary




                                         10
suspension of the processing or issuance of GWLs operates to deprive the Plaintiffs

of any federally protected right.

        As noted above in Section II.B.3., O.C.G.A. §16-11-129 does not grant to any

right secured by federal law. Instead, it merely authorizes permit-holders to carry

loaded handguns in locations where such firearms are typically prohibited.

        Further, as noted above, neither Heller nor any other decision of United States

Supreme Court has found a Second Amendment right obtain a permit to carry loaded

handguns in public.

        Accordingly, a refusal to issue a GWL, or a decision by a probate judge to

temporarily cease issuance of a GWL though perhaps a denial of right granted by

state law, does not result in a deprivation of a federal right as necessary to support a

claim under 42 U.S.C. §1983.

   D.      ALL CLAIMS AGAINST JUDGE WOOD ARISING UNDER
           STATE LAW ARE BARRED BY ELEVENTH AMENDMENT
           IMMUNITY.

        Eleventh Amendment immunity is a threshold issue that is “in the nature of a

jurisdictional bar” to be decided early in the litigation. Bouchard Transportation Co.

v. Fla. Dept. of Environmental Protection, 91 F. 3d 1445, 1448 (11th Cir. 1996).




                                           11
      Under the Eleventh Amendment to the United States Constitution, a state is

immune from a suit for damages in federal court. Hans v. Louisiana, 134 U.S. 1,

14-17 (1890). The Eleventh Amendment Immunity further operates to bar suits

seeking injunctive relief when injunctive relief is sought to correct “an error of law

by state officers acting in their official capacities …where the relief effectively is

against [the state].” Bouchard Transp. Co. v. Fla. Dep’t of Envtl. Prot., 91 F.3d

1445, 1448 (11th Cir. 1996)(“it is difficult to think of a greater intrusion on state

sovereignty than when a federal court instructs state officials on how to conform

their conduct to state law”).

             1. Judge Wood is a State Actor for purposes of issuing GWLs.

      While Judge Wood is a “County Officer” Ga. Const. Article IX, Sec. 1, Para.

III), he is also entitled to assert Eleventh Amendment Immunity related to his

particular function of issuing GWLs. In Manders v. Lee, 338 F. 3d 1304 (11th Cir.

2003), the 11th Circuit enumerated a test to determine whether an officer has acted

as an arm of the state entitled to assert Eleventh Amendment Immunity. Under

Manders, Courts are instructed to consider the following factors to determine

whether an actor is an “arm of the state” in carrying out a particular function: (1)

how state law defines the entity; (2) what degree of control the State maintains over




                                         12
the entity; (3) where the entity derives it funds; and (4) who is responsible for

judgments against the entity. Id. at 1309. Applying this test to Judge Wood in the

context of O.C.G.A. §16-11-129 reveals the following.

      First, with respect to how the State defines the entity, in Georgia, the office of

judge of the probate court is an elected constitutional office. Although a probate

judge performs his duties mainly, although not always, within the geographical

confines of a county, the essential governmental nature of his office is: (a) to

continue to perform his historical common law duties; and (b) to perform specific

statutory duties, directly assigned by the State, including the issuance of GWLs

pursuant to O.C.G.A. §16-11-129. Like the Sheriff in Manders, a probate judge

wears a “state hat” when he issues GWLs. See Manders, at 1319.

      Second, the State has direct and substantial control over the probate judge

with respect to issuance of GWLs.: Indeed, it is the State, and not the County in

which the probate judge serves, that establishes the manner of selection of probate

judges (O.C.G.A. §15-9-1), imposes mandatory training requirements for probate

judges (O.C.G.A. §15-9-1.1), establishes eligibility for service as a probate judge

(O.C.G.A. §15-9-2); provides for the manner of appointment, qualifications and

training for associate probate judges (O.C.G.A. §15-9-2.1); imposes restrictions on




                                          13
probate judges practicing law (O.C.G.A. §15-9-3); defines the jurisdiction, power

and duties of probate judges (O.C.G.A. §§15-9-30 – 15-9-47); and imposes upon

probate judges the duty to issue GWLs (O.C.G.A. §16-11-129). Importantly, a

county has no authority, control over, or involvement in the probate judge’s

performance of his statutorily delegated duties (See Manders at 1322). This factor

weighs heavily in favor of Judge Wood’s entitled to Eleventh Immunity.

      Third, probate courts are funded primarily by the County in which they exist,

along with filing fees and surcharges. However, a County’s financial control is

attenuated because the State sets the probate judge’s minimum salary (O.C.G.A.

§15-9-63) and although a county sets the probate judge’s budget, it cannot control

how it is spent. See Chaffin v. Calhoun, 262 Fa. 202, 203-204 (1992). As in

Manders, this state control is sufficient to tilt this factor in favor Eleventh

Amendment Immunity. Id. at 1323.

      Fourth, under Georgia law, a County would not pay a judgment against a

probate judge. See Wayne County Bd. Of Comm’rs v. Warren, 236 Ga 150, 152

(1976) (“A county has no liability in connection with the violations of civil rights of

any person by a county officer”). Likewise, the State is not liable for judgments

rendered against a probate judge. Thus, the liability-for-adverse-judgment factor




                                          14
does not defeat the probate judges Eleventh Amendment immunity entitlement.

Manders, at 1327.

        Because Plaintiffs’ Complaint seeks damages and injunctive against Judge

Wood, in his official capacity, such claims are barred as Judge Wood, as an arm of

the State of Georgia, is immune from such actions by virtue of the Eleventh

Amendment.

   E.      PLAINTIFFS’ STATE LAW CLAIMS, IF ANY, ARE BARRED BY
           SOVEREIGN IMMUNITY

        Under Georgia law, sovereign immunity is a threshold issue for the trial

court's consideration, and a plaintiff bears the burden of establishing that a state

agency's conduct is excepted from sovereign immunity. Sadler v. Dep't of Transp.

of State, 311 Ga. App. 601, 603, (2011). The existence of sovereign immunity under

Georgia law deprives this court of jurisdiction over the state law claims asserted

against Judge Wood.

        While Plaintiffs’ complaint purports to assert federal claims arising under 42

U.S.C. §1983, it appears, based upon the prayer for relief set forth in paragraph 61

of their Complaint, that Plaintiffs are seeking a mandatory injunction, under Georgia

law, to compel Judge Wood and Cherokee County to accept, and process,




                                          15
applications for GWLs in accordance with the provisions of O.C.G.A. §16-11-129.

To the extent such claim is a claim arising under the laws of the State of Georgia, it

is barred by the doctrine of sovereign immunity.

      The Georgia constitution provides that “sovereign immunity extends to the

state and all of its departments and agencies,” except to the extent the legislature

enacts a specific waiver. Ga. Const. Art. I, § 2, ¶ IX(e). This sovereign immunity

extends to counties (Gilbert v. Richardson, 264 Ga. 744 (1994)), and to public

employees sued in their official capacities. Ga. Department of Natural Resources v.

Center for a Sustainable Coast, Inc., 294 Ga. 593, 599, n.4 (2014) (citation and

punctuation omitted). Importantly, this sovereign immunity has been expressly

extended to probate judges as a bar to suit against a probate judge, in his official

capacity, for allegedly failing to properly process applications for GWLs.

GeorgiaCarry.Org, Inc. v. Bordeaux, 352 Ga. App. 399 (2019).

      Further, sovereign immunity can only be waived by an Act of the General

Assembly, which specifically provides that sovereign immunity is thereby waived

and the extent of such waiver.” Ga. Const. Art. I, § 2, ¶ IX(e); accord O.C.G.A. §36-

1-4 (“A county is not liable to suit for any cause of action unless made so by

statute.”). The Georgia Supreme Court has held that this sovereign immunity extends




                                         16
to actions seeking injunctive relief and declaratory relief, even if the claims allege a

violation of a constitutional right. Lathrop v. Deal, 301 Ga. 408, 425, (2017).

        As Plaintiffs have alleged no act of the Georgia General Assembly that would

operate as a waiver of sovereign immunity, to the extent Plaintiff seeks damages,

injunctive relief, or declaratory relief against Judge Wood in his official capacity and

arising under state law, such claims are barred by the doctrine of sovereign

immunity.

   F.      INJUNCTIVE RELIEF AGAINST JUDGE WOOD IS BARRED
           BECAUSE PLAINTIFFS HAVE AN AVAILABLE STATE
           REMEDY

        Plaintiffs’ Complaint seeks a preliminary and permanent injunction to prohibit

Judge Wood from refusing to accept and process GWL applications and to issue

licenses to qualified applicants, or, in the alternative, a preliminary and permanent

injunction requiring Judge Wood to accept and process GWL applications and to

issue licenses to qualified applicants. (Doc 1, ¶61).

        To the extent Plaintiffs’ Complaint asserts a procedural due process claim

arising from Judge Wood’s temporary suspension of the issuance of GWLs, such

claim is barred as there exists an adequate state remedy to address the deprivation.




                                          17
In McKinney v. Pate, 20 F. 3d 1550 (11th Cir. 1994) the 11th Circuit held that a

procedural due process violation is not complete unless and until the State fails to

provide due process. “In other words, the state may cure a procedural deprivation by

providing a later procedural remedy; only when the state refuses to provide a process

sufficient to remedy the procedural deprivation does a constitutional violation

actionable under section 1983 arise.” McKinney, at 1557. The state law remedy of

mandamus provides an aggrieved person with an adequate post-deprivation remedy

sufficient to cure a procedural deprivation. See Cotton v. Jackson, 216 F. 3d 1328,

1333 (11th Cir 2000)(“Because we believe that the writ of mandamus would be

available under state law to Plaintiff, and because we believe that mandamus would

be an adequate remedy to ensure that Plaintiff was not deprived of his due process

rights… we conclude that Plaintiff has failed to show that inadequate state remedies

were available to him to remedy any alleged procedural deprivations. Therefore,

Plaintiff has failed to state a claim for a procedural due process violation….”)

      Notably, O.C.G.A. §16-11-129(j) provides, in part, that

      [w]hen an applicant is otherwise denied a license, temporary renewal
      license, or renewal license and contends that he or she is qualified to be
      issued a license, temporary renewal license, or renewal license, the
      applicant may bring an action in mandamus or other legal proceeding
      in order to obtain such license.




                                         18
This right to bring a mandamus petition provides to the Plaintiffs an adequate state

post-deprivation remedy and, as such, Plaintiffs have failed to state a claim for a

procedural due process violation. Accordingly, all claims asserted against Judge

Wood alleging procedural due process violations must be dismissed.

                               III. CONCLUSION

      For all of the foregoing reasons, Judge Wood’s Motion to Dismiss pursuant

to Fed. R. Civ. P. 12(b)(1) and 12(b)(6) should be GRANTED and all claims against

him DISMISSED.

      Respectfully submitted, this 24th day of April, 2020.


                                      JARRARD & DAVIS, LLP


                                      /s/ Patrick D. Jaugstetter    .
                                      ANGELA E. DAVIS
                                      Georgia Bar No. 240126
                                      adavis@jarrard-davis.com
                                      PATRICK D. JAUGSTETTER
                                      Georgia Bar No. 389680
                                      patrickj@jarrard-davis.com
                                      Attorneys for Defendant Keith Wood


222 Webb Street Cumming, Georgia 30040
(678) 455-7150 (telephone)
(678) 455-7149 (facsimile)




                                        19
                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically filed BRIEF IN SUPPORT

OF JUDGE KEITH WOOD’S MOTION TO DISMISS with the Clerk of Court

using the CM/ECF system, which will automatically provide notice to all counsel of

record:

      I further certify that the above and foregoing meets the requirements set forth

in L.R. 5.1(C) and has been prepared using Times New Roman 14-point font.

      This 24th day of April, 2020.


                                      JARRARD & DAVIS, LLP


                                      /s/ Patrick D. Jaugstetter
                                      ANGELA E. DAVIS
                                      Georgia Bar No. 240126
                                      adavis@jarrard-davis.com
                                      PATRICK D. JAUGSTETTER
                                      Georgia Bar No. 389680
                                      patrickj@jarrard-davis.com
                                      Attorneys for Defendant Keith Wood

222 Webb Street
Cumming, Georgia 30040
(678) 455-7150 (telephone)
(678) 455-7149 (facsimile)




                                         20
